DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
Page 5, [0019], line 4: “mechansims” should read “mechanisms”
Page 6, [0019], line 6: “latptop” should read “laptop”
Page 7, [0021], fourth to last line: “entities may be include” should read “entities may include”
Page 8, first line: “part a” should read “part of a”
Page 16, [0044-45]: “webSDK” should read “web SDK”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite "determining, by the virtual assistant server, at least one user intent based on an analysis of a received textual input; identifying, by the virtual assistant server, one or more of a plurality of views based on the at least one user intent; retrieving content, by the virtual assistant server, based on the at least one user intent or the identified one or more views; determining, by the virtual assistant server, one of a plurality of graphical user interface layers to display for each of one or more parts of the content and the identified one or more views based at least on one or more factors related to the content; and outputting, by the virtual assistant server, instructions based on the determined one of the graphical user interface layers in response to the received textual input". The claims recite various limitations that, but for the recitation of generic computer components (a virtual assistant server which is comprised of a general purpose processor and memory and non-transitory computer readable medium), can be performed in the human mind. The claims under their broadest reasonable interpretation cover the concepts of making a determination, identifying, retrieving content, and outputting instructions. The elements of the claims can be performed by a person analyzing written text to determine an intent, thinking of a way to display the response, and collecting information for the response. The determining one of a plurality of graphical user interface layers and outputting instructions steps are insignificant extra-solution activities. Determining a graphical user interface layer does not impose meaningful limits on the claim such that it is not nominally or tangentially related to the invention. Outputting instructions amounts to merely necessary data outputting. See MPEP 2106.04(a)(2) III and 2106.05(g).
This judicial exception is not integrated into a practical application because the structure recited in the claims consist of a virtual assistant server comprising a general purpose processor, memory, and a non-transitory computer readable medium. These elements are used to perform the claimed methods and steps and are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the generic computing elements to perform the claimed elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
 	Claims 2-7, 9-14, and 16-21 are rejected due to dependence on claims 1, 8, and 15 respectively and do not add further limitations to cure the deficiencies presented above.

Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites  . The claim recites various limitations that, but for the recitation of generic computer components (a virtual assistant server which is comprised of a general purpose processor and memory), can be performed in the human mind. The claim under its broadest reasonable interpretation covers the concepts of analyzing, identifying, making a determination, and providing instructions. The elements of the claims can be performed by a person analyzing written text to determine an intent and thinking of a response. The determining one of a plurality of graphical user interface layers and providing instructions steps are insignificant extra-solution activities. Determining a graphical user interface layer does not impose meaningful limits on the claim such that it is not nominally or tangentially related to the invention. Providing instructions amounts to merely necessary data outputting. See MPEP 2106.04(a)(2) III and 2106.05(g).
This judicial exception is not integrated into a practical application because the structure recited in the claims consist of a virtual assistant server comprising a general purpose processor and memory. These elements are used to perform the claimed methods and steps and are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the generic computing elements to perform the claimed elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
 	Claims 23-27 are rejected due to dependence on claim 22 and do not add further limitations to cure the deficiencies presented above.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “identifying… one or more of a plurality of views” in lines 5-6. The claim also recites “the identified one or more views.” Claim 1 is therefore indefinite as it is unclear if these elements refer to the same plurality of elements or a further limitation. Similarly, the claim recites “determining … one of a plurality of graphical user interface layers” in lines 9-10 and “the determined one of the graphical user interface layers.” Claim 1 is therefore indefinite as it is unclear if these elements refer to the same plurality of elements or a further limitation. For expedited prosecution, “one or more views” shall be interpreted as “one or more of the plurality of views” and  “one of the graphical user interface layers” shall be interpreted as “one of the plurality of graphical user interface layers.”

Similarly to claim 1 above, claims 3-6 depend on claim 1 and recite the limitation “the identified one or more views.” Claims 3-6 are therefore indefinite as it is unclear if these elements refer to the same plurality of elements or a further limitation. For expedited prosecution, “one or more views” shall be interpreted as “one or more of the plurality of views.”

Regarding claim 8, the claim recites “identify one or more of a plurality of views” in line 7. The claim also recites “the identified one or more views.” Claim 8 is therefore indefinite as it is unclear if these elements refer to the same plurality of elements or a further limitation. Similarly, the claim recites “determine one of a plurality of graphical user interface layers” in lines 11-12 and “the determined one of the graphical user interface layers.” Claim 8 is therefore indefinite as it is unclear if these elements refer to the same plurality of elements or a further limitation. For expedited prosecution, “one or more views” shall be interpreted as “one or more of the plurality of views” and  “one of the graphical user interface layers” shall be interpreted as “one of the plurality of graphical user interface layers.”

Similarly to claim 8 above, claims 10-13 depend on claim 8 and recite the limitation “the identified one or more views.” Claims 10-13 are therefore indefinite as it is unclear if these elements refer to the same plurality of elements or a further limitation. For expedited prosecution, “one or more views” shall be interpreted as “one or more of the plurality of views.”

Regarding claim 15, the claim recites “identify one or more of a plurality of views” in line 6. The claim also recites “the identified one or more views.” Claim 15 is therefore indefinite as it is unclear if these elements refer to the same plurality of elements or a further limitation. Similarly, the claim recites “determine one of a plurality of graphical user interface layers” in lines 10-11 and “the determined one of the graphical user interface layers.” Claim 15 is therefore indefinite as it is unclear if these elements refer to the same plurality of elements or a further limitation. For expedited prosecution, “one or more views” shall be interpreted as “one or more of the plurality of views” and  “one of the graphical user interface layers” shall be interpreted as “one of the plurality of graphical user interface layers.”

Similarly to claim 15 above, claims 17-20 depend on claim 15 and recite the limitation “the identified one or more views.” Claims 17-20 are therefore indefinite as it is unclear if these elements refer to the same plurality of elements or a further limitation. For expedited prosecution, “one or more views” shall be interpreted as “one or more of the plurality of views.”

Regarding claim 22, the claim recites “one of a plurality of graphical user interface layers” in line 3 and “one other one of the graphical user interface layers.” Claim 22 is therefore indefinite as it is unclear if these elements refer to the same plurality of elements or a further limitation. For expedited prosecution, “one other one of the graphical user interface layers” shall be interpreted as “one other one of the plurality of graphical user interface layers.”

Similarly to claim 22, claim 26 depends on claim 22 and recites the limitation “a follow-up one of the graphical user interface layers.” Claim 26 is therefore indefinite as it is unclear if this element refers to the same plurality of elements or a further limitation. For expedited prosecution, “the graphical user interface layers” shall be interpreted as “plurality of graphical user interface layers.”

Regarding claim 27, the claim recites “the response” in line 3. Claim 27 depends on claim 22 which recites “the identified response.” Claim 27 is therefore indefinite as it is unclear if this element refers to the same element or a further limitation. For expedited prosecution, “the response” shall be interpreted as “the identified response.”

Claims 2 and 7 are rejected as being indefinite due to dependence on claim 1. 
Claims 9 and 14 are rejected as being indefinite due to dependence on claim 8.
Claims 16 and 21 are rejected as being indefinite due to dependence on claim 15.
Claims 23-25 are rejected as being indefinite due to dependence on claim 22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11, 13-18, and 20-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rincon Opden Bosch et al. (Doc. ID US 20190332647 A1), hereinafter Rincon Opden Bosch.

Regarding claim 1, Rincon Opden Bosch teaches a method (Spec. page 1, [0003]; an embodiment of the invention is a method) for generating response by a virtual assistant server (Spec. page 3, [0035-36]; the invention involves invoking an Automated Conversational Agent (ACA) to receive, process, and respond to user input. Page 2, [0027]; the conversation agent may be a server) comprising: 
5determining, by the virtual assistant server, at least one user intent based on an analysis of a received textual input (Spec. page 1, [0005], lines 3-10; the method involves receiving text input associated with a conversation initiated by a user, generating variables associated with a context of the user based on the conversation, and using the variables and context to identify an intent of the user. Page 3, [0037]; the ACA may use a natural language parser device to parse, i.e. analyze, the contents of the text); 
identifying, by the virtual assistant server, one or more of a plurality of views based on the at least one user intent (Spec. page 1, [0005], lines 10-16; the invention determines a required visualization, i.e. a view, and generates a visualization object based on the intent. Page 2, [0023]; components, which may include visualization objects {[0024] lines 1-3}, may be prefabricated for representing visual data, therefore the identified view may be of a plurality of views); 
retrieving content, by the virtual assistant server, based on the at 10least one user intent or the identified one or more views (Spec. page 1, [0005], lines 12-14; in response to determining a required visualization of the data,  the processor obtains the relevant data or information, i.e. content, to be visualized. Therefore the content is retrieved based on the one or more views); 
determining, by the virtual assistant server, one of a plurality of graphical user interface layers to display for each of one or more parts of the content and the identified one or more views based at least on one or more factors related to the content (Spec. page 1, [0005], lines 14-20; the processor generates a visualization object containing the relevant data and visualization information and transmits a mark-up language based document with the visualization object for display to the remote device interface. Page 6, [0063]; one or more interactive visualizations, which can be considered graphical user interface layers, can be included in the mark-up document based on user intent and the data. Therefore, the virtual assistant server can determine one of a plurality of graphical user interface layers to display for one or more parts of the content, i.e. the data, and the identified one or more views, i.e. the visualizations, based on the user’s intent to interact with the data, which is a factor related to the content; and 
15outputting, by the virtual assistant server, instructions based on the determined one of the graphical user interface layers in response to the received textual input (Spec. page 1, [0005], lines 18-20; the server transmits the mark-up language document, i.e. outputs instructions, to the remote device for displaying the visualizations).

Regarding claim 2, Rincon Opden Bosch further teaches the method of claim 1, wherein the retrieving the content 20further comprises invoking a bot task (Spec. page 5, [0056]; the data controller activates sub-processing control engines to perform tasks for providing the content to satisfy the user request).

Regarding claim 3, Rincon Opden Bosch further teaches the method of claim 1, wherein the retrieving the content further comprises retrieving at least part of the content from a data source associated with the at least one user intent or the identified one or more views (Spec. page 7, [0074], lines 7-21; an example use scenario describes retrieving the content from a website at a particular URL, which is considered to be a data source. The system may generate this display because this current user or other past users may have requested this website for a similar purpose. Thus, the data source is associated with the at least one user intent).

Regarding claim 4, Rincon Opden Bosch further teaches the method of claim 1, further comprising determining one or more positional attributes of the identified one or more views (As stated above, the invention modifies a mark-up language based document to include the visualization object for display. Spec. page 2, [0021] details that the mark-up language defines elements as instructions to a browser for rendering those elements on the display, i.e. it determines the positional attributes of every element to be rendered).

Regarding claim 6, Rincon Opden Bosch further teaches the method of claim 1, further comprising associating, by the 5virtual assistant server, at least one part of the content with at least one of the identified one or more views (Spec. page 4, [0043], lines 14-17; mark-up language components, which can the virtual objects as detailed above with respect to claim 1, are associated with the data request visualization, therefore the content is associated with at least one of the one or more views).

Regarding claim 7, Rincon Opden Bosch further teaches the method of claim 1, further comprising: 
retrieving, by the virtual assistant server, follow-up content to 10the retrieved content (Spec. page 7, [0073], lines 1-3; as a follow-up to the requested content displayed via pie chart as detailed in [0072], the user requests a summary of the prior content. The invention retrieves the content, as shown as the information presented in the line graph 552 of Fig. 5B. Lines 15-20; the follow-up content is the initial recommended content with the addition of a time period); 
determining, by the virtual assistant server, a follow-up graphical user interface layer to display the follow-up content based on one or more factors related to the follow-up content (Spec. page 7, [0073], lines 20-24; the ACA module generates display 542, a graphical user interface layer, based on the user’s requested line chart format of the follow-up content, which is considered to be a factor related to the follow-up content); and 
outputting instructions, by the virtual assistant server, based on 15the determined follow-up graphical user interface layer (as detailed above with respect to claim 1, the rendering of the display based on the graphical user interface layer is accomplished by the transmission of instructions by the server as a mark-up language document).

Regarding claim 8, the claim is directed to a virtual assistant server comprising: 
a processor; and 
a memory coupled to the processor which is configured to be 20capable of executing programmed instructions stored in the memory to perform the method of claim 1. As Rincon Opden Bosch teaches a server comprising these elements (Spec. page 1, [0006], lines 1-6; an embodiment of the invention is a system comprising a processor coupled with a memory configured to be capable of executing programmed instructions stored in the memory for performing the functions of the invention), claim 8 is rejected under the same grounds.

Regarding claim 9, the claim is directed to the virtual assistant server of claim 8 for performing the method of claim 2 and is rejected under the same grounds. 

Regarding claim 10, the claim is directed to the virtual assistant server of claim 8 for performing the method of claim 3 and is rejected under the same grounds. 

Regarding claim 11, the claim is directed to the virtual assistant server of claim 8 for performing the method of claim 4 and is rejected under the same grounds. 

Regarding claim 13, the claim is directed to the virtual assistant server of claim 8 for performing the method of claim 6 and is rejected under the same grounds. 

Regarding claim 14, the claim is directed to the virtual assistant server of claim 8 for performing the method of claim 7 and is rejected under the same grounds. 

Regarding claim 15, the claim is directed to a non-transitory computer-readable medium having stored thereon instructions for generating a response which when executed by a processor, causes the processor to perform the method of claim 1. As Rincon Opden Bosch teaches a non-transitory computer-readable medium comprising these elements (Spec. page 1, [0007]; an embodiment of the invention is a computer program product with a storage medium readable by the processor for performing the operations of the invention. Spec. page 2, [0030], lines 1-4; the medium may be non-transitory), claim 15 is rejected under the same grounds.

Regarding claim 16, the claim is directed to the virtual assistant server of claim 8 for performing the method of claim 2 and is rejected under the same grounds. 

Regarding claim 17, the claim is directed to the virtual assistant server of claim 8 for performing the method of claim 3 and is rejected under the same grounds. 

Regarding claim 18, the claim is directed to the virtual assistant server of claim 8 for performing the method of claim 4 and is rejected under the same grounds. 

Regarding claim 20, the claim is directed to the virtual assistant server of claim 8 for performing the method of claim 6 and is rejected under the same grounds. 

Regarding claim 21, the claim is directed to the virtual assistant server of claim 8 for performing the method of claim 7 and is rejected under the same grounds. 

Regarding claim 22, Rincon Opden Bosch teaches a method (Spec. page 1, [0003]; an embodiment of the invention is a method) comprising: 
analyzing, by a virtual assistant server (Spec. page 3, [0035-36]; the invention involves invoking an Automated Conversational Agent (ACA) to receive, process, and respond to user input. Page 2, [0027]; the conversation agent may be a server), a conversational user input received via one of a plurality of graphical user interface layers of an application (Page 1, [0005], lines 1-3; the method is directed to managing a mark-up language document, which is a web-page loadable in a computer browser application as detailed in [0021] lines 1-4. Fig. 5A, element 301 shows a conversational agent dialog box, i.e. one of a plurality of graphical user interface layers of an application, used to receive conversational user input. Other graphical user interface layers include elements 501 and 541)#111950331 v1- 36 - using one or more natural language processing engines (Page 3, [0037]; the ACA module uses a natural language parser device to parse, i.e. analyze, the contents of the received user input) to determine at least one user intent (Spec. page 1, [0005], lines 3-10; the method involves receiving text input associated with a conversation initiated by a user, generating variables associated with a context of the user based on the conversation, and using the variables and context to identify an intent of the user); 
identifying, by the virtual assistant server, a response to the conversational user input based on at least the determined at least one user intent (Spec. page 1, [0005], lines 10-16; the invention determines a required visualization, i.e. a view, and generates a visualization object based on the intent. In response to determining a required visualization of the data,  the processor obtains the relevant data or information, i.e. content, to be visualized. A visualization object containing the relevant data and visualization is generated. This object is considered to be the response to the conversational user input, and it is based at least on the determined user intent); 
5determining, by the virtual assistant server, when at least one other one of the graphical user interface layers is needed to display at least a portion of the identified response based at least on one or more factors related to the identified response (Fig. 5A element 541 depicts a response being rendered in one other of the graphical user interface layers. Spec. page 4, [0043]; the system uses a machine learning model to determine mark-up language components to use to render the output response. The model uses variables associated with intent and visualization outcomes from past requests and conversation flow of past and/or current users. Therefore the determination of how to display the response is based at least on previously displayed responses to similar intents, which is a factor related to the identified response); and 
providing, by the virtual assistant server, instructions to display 10the at least portion of the identified response in the at least one other one of the graphical user interface layers when the determination indicates the need (Spec. page 1, [0005], lines 18-20; the server transmits the mark-up language document, i.e. outputs instructions, to the remote device for displaying the visualizations).

Regarding claim 23, Rincon Opden Bosch further teaches the method of claim 22, wherein the identifying the response further comprises: 
15identifying, by the virtual assistant server, one or more of a plurality of views based on the at least one user intent (Spec. page 1, [0005], lines 10-16; the invention determines a required visualization, i.e. a view, and generates a visualization object based on the intent. Page 2, [0023]; components, which may include visualization objects {[0024] lines 1-3}, may be prefabricated for representing visual data, therefore the identified view may be of a plurality of views); and 
retrieving, by the virtual assistant server, content for the identified response by invoking a bot task associated with the identified one or more views (Spec. page 1, [0005], lines 10-16; In response to determining a required visualization of the data,  the processor obtains the relevant data or information, i.e. content, to be visualized. A visualization object containing the relevant data and visualization is generated. This object is considered to be the response. Spec. page 5, [0056]; the data controller activates sub-processing control engines to perform tasks for providing the content to satisfy the user request).

Regarding claim 24, Rincon Opden Bosch further teaches the method of claim 22, wherein the one or more factors related to the identified response comprise: a size of the identified response, one of a plurality of types of the identified response; a number of the at least one user intent identified in the conversational user input; one or more user preferences; one or more 25website preferences; or one or more previously displayed responses (Spec. page 4, [0043]; the system uses a machine learning model to determine mark-up language components to use to render the output response. The model uses variables associated with intent and visualization outcomes from past requests and conversation flow of past and/or current users. Therefore the determination of how to display the response is based at least on previously displayed responses to similar intents, which is a factor related to the identified response).

Regarding claim 25, Rincon Opden Bosch further teaches the method of claim 22, wherein the application is a website, a software application, or a mobile application (Page 1, [0005], lines 1-3; the method is directed to managing a mark-up language document, which is a web-page loadable in a computer browser application as detailed in [0021] lines 1-4).

Regarding claim 26, Rincon Opden Bosch further teaches the method of claim 22, further comprising: 
identifying, by the virtual assistant server, a follow-up response based on the identified response (Spec. page 7, [0073], lines 1-3; as a follow-up to the requested content displayed via pie chart as detailed in [0072], the user requests a summary of the prior content. The invention retrieves the content, as shown as the information presented in the line graph 552 of Fig. 5B. Lines 15-20; the follow-up response is the initial recommended content with the addition of a time period in the follow-up view of a line graph); 
determining, by the virtual assistant server, a follow-up one of 5the graphical user interface layers to display the follow-up response based on one or more factors related to the follow-up response (Spec. page 7, [0073], lines 20-24; the ACA module generates display 542, a graphical user interface layer, based on the user’s requested line chart format of the follow-up content, which is considered to be a factor related to the follow-up response); and 
output instructions, by the virtual assistant server, based on the determined follow-up graphical user interface layer (as detailed above with respect to claim 22, the rendering of the display based on the graphical user interface layer is accomplished by the transmission of instructions by the server as a mark-up language document).

Regarding claim 27, Rincon Opden Bosch further teaches the method of claim 22, further comprising determining an entity from the conversational user input and using the entity to retrieve content for the response (Spec. page 5, [0053]; the server parses the conversational user input to determine entities. [0056]; once the variables for the intent of the request are set, including entities, the system uses the variables to provide the content for the user request).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rincon Opden Bosch in view of Gruber et al. (Patent No. US 9,318,108 B2), hereinafter Gruber.

Regarding claim 5, Rincon Opden Bosch teaches the method of claim 1, wherein identifying the one or more views is based on historical data from a particular user’s stored past conversations and requests (Spec. page 3, [0040]; lines 10-17; a system analyzer uses historical data from a particular user’s past conversations and context to train a machine learning model 170. This model then recommends a format for presenting the requested content to return to the user for the current request, i.e. it identifies one or more views to present the data using information from a particular user’s conversation history). However, Rincon Opden Bosch does not explicitly teach the use of an account identifier to identify the user in this process.
Gruber teaches an intelligent automated assistant system which interacts with a user in via natural language conversation. The system further invokes external services to obtain information and perform tasks for the user (Abstract). Gruber further teaches the use of personal information, such as account numbers, gathered in context of interaction and interaction history to execute requests (Col. 15, lines 12-20).
Adapting Rincon Opden Bosch to incorporate the features as taught by Gruber provides the method of claim 1, wherein identifying the one or more views is based on an account identifier (the method of Rincon Opden Bosch as detailed above for using a particular user’s historical data to identify the one or more views, now adapted to use the account number, i.e. an account identifier, to locate that user’s data amongst the data for other users).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rincon Opden Bosch to incorporate the teachings of Gruber to provide the method according to claim 5. Gruber is considered to be analogous to Rincon Opden Bosch as both disclosures are directed to the use of a natural language conversational automated assistant for performing tasks and retrieving information to display for a user. The invention of Rincon Opden Bosch stores and uses data tied to specific users, but the disclosure is not explicit on how the invention organizes and retrieves the information. Gruber also discloses the use of a user’s personal information, and provides a known method, account numbers, for identifying a particular user’s data. Therefore, it would have been obvious to combine the features of both disclosures to provide a way to locate a particular user’s information to use for identifying a view.

Regarding claim 12, the claim is directed to the virtual assistant server of claim 8 for performing the method of claim 5 and is rejected under the same grounds.

Regarding claim 19, the claim is directed to the virtual assistant server of claim 8 for performing the method of claim 5 and is rejected under the same grounds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Reyes et al. (Doc. ID. US 2015/0169285 A1) teaches techniques for an intent-based system to accomplish tasks controlled by a user through natural language dialog. The disclosure further teaches that the graphical user interface of the application may be configured and reconfigured based on the user’s intent (Abstract).
Krishnan et al. (Doc. ID. US 2018/0218042 A1) teaches a system and method for a user to access enterprise data through queries, including the option to use a virtual assistant associated with the user interface of the system. A plurality of responses and response options are displayed in the user interface (Abstract).
Bedell et al. (Int. Pub. No. WO 2019/068203 A1) discloses a computer-implemented method to facilitate a user interaction with a website or web application. An intent of the user is determined from the user’s input in a Conversational User Interface (CUI) and/or Graphical User Interface (GUI) of the application. The CUI and/or GUI may be modified based on the intent and a context of the interaction (Abstract).
Garaventa (Doc. ID. US 2011/0197124 A1) teaches a computer-implemented method and system for managing dynamic content on a web page based on user input. Content is dynamically rendered to the web page.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARKER L MAYFIELD whose telephone number is (571)272-4745. The examiner can normally be reached Monday - Thursday 8:00 AM-6:00 PM, Friday 8:00 AM-12:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARKER L MAYFIELD/
Examiner
Art Unit 2655



/ANDREW C FLANDERS/Supervisory Patent Examiner, Art Unit 2655